ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 9 INSUREDBOND NUMBER Quantitative Group of Funds87097110B EFFECTIVE DATEBOND PERIODAUTHORIZED REPRESENTATIVE January 27, 2011May 1, 2010 to May 1, 2011/S/ Joseph R. Costello In consideration of the premium charged for this Bond, it is hereby understood and agreed that the name of the Insured identified in Item 1 of the Declarations, Name of Insured, as o Quant Long/Short Fund, a series of: Quantitative Group of Funds is changed to: o Quant Quality Fund, a series of: Quantitative Group of Funds Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
